Martin, J.
delivered the opinion of the court The dismissal of this appeal is prayed . . , , , . because the citation was not served on the plain-tills and appellees in person. 11
The return shews a service on the attorney on record.
In the petition, the plaintiffs are stated to be residents of the city of New-Orleans, and a residence out of the state is neither proven nor alleged.
It is clear the service was not correctly made. Code Prac. 582.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed, with costs.